internal_revenue_service department of the treasury number release date index no p o box ben franklin station washington dc person to contact telephone number refer reply to cc psi - plr-119134-00 date date re legend decedent son spouse trust date date date year state statute state county q r s t u v w agreement agreement agreement agreement dear this is in response to your authorized representative’s letter of date requesting a ruling concerning the income estate gift and generation-skipping_transfer_tax consequences of a proposed division of a_trust trust under agreement on date your authorized representative requested certain rulings from the internal_revenue_service concerning the income estate gift and generation-skipping_transfer_tax consequences of the proposed division of trust under agreement favorable rulings were issued on all issues in that request in a ruling dated date tr-31-2565-94 however since the issuance of that ruling the division of trust under agreement has not occurred and an agreement has been proposed therefore under dollar_figure of rev_proc i r b the private_letter_ruling dated date tr-31-2565-94 plr is revoked according to the facts submitted decedent a resident of state executed his last will and testament will on date decedent amended his will by codicil dated date decedent died on date under paragraph iii of the will decedent created trust for the benefit of decedent’s spouse spouse children and lineal_descendants son has served as the trustee of trust since trust was established and continues to serve in that capacity under the terms of paragraph iii as amended by the codicil the dividends and income of trust after the death of spouse who died in year are to be paid in equal shares to or for_the_use_of decedent's son son and seven daughters q r s t u v and w in the event of the death of any of the eight children the lineal_descendants of the deceased child shall receive the share and interest of such deceased child in any payments made after such death per stirpes and not per capita paragraph iii c provides that upon the death of decedent’s last surviving child trust is to terminate whereupon its principal is to be distributed to decedent’s then living lineal_descendants per stirpes paragraph iii e of the will provides as follows in the event of the death of my son son before or after my death or in the event of the resignation refusal or inability of my said son son to act as trustee i direct my daughters hereinabove named in this will who survive me and who survive the said son shall be substituted as trustees under this trust in the place and stead of the said son and thereupon they the said daughters so surviving and the survivors of them in the event the deaths of any of them occur after such substitution shall have all the authority and rights and obligations as trustees in this trust which are herein provided for and conferred upon the said son the exercise of the authorities and rights of the substituted trustees shall be by joint action of a majority in number of those of my said daughters who are surviving and who have accepted in writing this appointment as such trustees at the time for such action paragraph v d of decedent's will states if necessary at any time for the care support and or maintenance in comfort of any beneficiary of any trust established by this will and upon the showing of such need to the satisfaction of the trustees and in their discretion a part or all of the expected interest of such beneficiary under such trust may be anticipated and paid from time to time to or for_the_use_of such beneficiary and the action of the trustees in making such disbursement shall be final and shall bind all beneficiaries and all persons interested in such trust paragraph v e of the will states e xpenditures and disbursements in excess of the net_income may be made at any time from the trust estate of any trust established by this will or from any individual share therein if in the judgment and discretion of the trustees such encroachments are incident to the conservative use of said estate for the best accomplishment of the purposes of such trust and such expenditures may be so made even if thereby the share or interest of such individual in such trust estate is wholly exhausted under paragraph v h the trustees may make any division or distribution_in_kind partly in_kind and partly in money or wholly in money trust is governed by the law of state under state statute a trustee is allowed to partition a_trust without court approval the trustee proposes to partition trust pursuant to state statute it is represented that there have been no additions of corpus to trust after date in agreement was approved by the orphan’s court of county the agreement provided that in consideration of the payment of a settlement sum the adopted daughter of r and the daughter’s issue natural or adopted were not to be parties-in-interest in trust and had no interest in trust in agreement was approved by the orphan’s court of county the agreement recognized the right of w’s adopted son and the son’s issue to participate in the income and principal of trust on a mathematically reduced fractional basis in the then living adult beneficiaries of trust entered into agreement that was approved by the orphan’s court of county in the same year agreement provides that at such time as son no longer serves as trustee the trust's assets are to be divided pro_rata among eight separate trusts or fewer depending upon subsequently developing circumstances as to surviving family members one for each of the decedent's living children and their lineal_descendants and one for the benefit of the lineal_descendants of each of decedent's deceased children the successor trusts the assets are to be distributed in_kind among the successor trusts in the exact fractional amounts identical to the respective income interests under trust for each of decedent’s living children and for the lineal_descendants of each of decedent’s deceased children no new trust instruments are to be created for the successor trusts rather such trusts will be governed by the terms and conditions of trust with respect to income and principal distributions termination and distribution of assets thus as provided under the terms of trust the income of the successor trusts will be payable to the current income beneficiaries of the trust or if deceased to their lineal_descendants per stirpes and the trusts will not terminate until the death of the last surviving child of the decedent the agreement names successor trustees for the eight successor trusts that will be different from those designated under trust however the trustees of the successor trusts are subject_to the same fiduciary duty and the same terms and conditions as those that are applicable to a trustee of trust in addition pursuant to an amendment to agreement at any time that an income_beneficiary is serving as a successor trustee of a particular successor trust there is to be a second successor trustee concurrently serving in the same successor trust such additional trustee is to be appointed by unanimous vote of all of the adult members of that particular family line who approved agreement the successor trustee designations that are made in agreement may be revoked at any time whether before or after the appointment of the successor trustees become effective by the unanimous vote of all of the adult members of that particular family line who also approved the agreement provided such persons unanimously designate the new successor trustee or trustees under agreement upon termination of the successor trusts the principal of each successor trust is to be distributed per stirpes to the lineal_descendants of the child of the decedent for whose benefit the successor trust was established or in the case of r who has no lineal_descendants in accordance with agreement no adjustment is to be made for any difference in investment performance among the successor trusts and the successor trusts are not to merge or to be otherwise combined for purposes of distribution upon the termination of the successor trusts as discussed above son who is presently years of age continues to serve as trustee of trust therefore the terms of agreement never took effect two of son’s seven sisters r and t are living some of the lineal_descendants of decedent’s children have made requests to son as trustee for a further division of their respective trusts into separate successor trusts for each of the separate family lines of the children of decedent to accommodate these requests the trustee and all the adult beneficiaries of trust intend to enter into agreement contingent upon favorable rulings from the internal_revenue_service agreement will incorporate all of the terms and conditions of the previous agreements in addition agreement will provide that when son ceases to act as trustee of trust instead of trust being divided into eight successor trusts as provided for under agreement the successor trusts for the q s u v and t family lines will each be further divided agreement provides for the division of trust into separate and equal successor trusts for each separate family group emanating from q s u v and t resulting in fourteen successor trusts with respect to the q s u and v family lines two separate successor trusts will be created and for the t family line three separate successor trusts will be created these divisions will be made pursuant to state statute this further division of trust will be subject_to a all of the terms of trust including those with respect to principal distributions termination and related distributions of assets b the requirement that all of the adult members of the q s u v and t family lines must approve the removal of a trustee and the designation of a successor trustee with respect to each respective family line’s successor trusts any principal distributions to any beneficiary of a successor trust is to be allocated and paid from the successor trusts in the same manner as such distributions would have been allocated and paid as if the successor trusts had continued as one trust in addition the written consent of all the then acting trustees of each successor trust will be required prior to the making of any principal distribution from any successor trust unless a final unappealable order by the orphan’s court of county is obtained that such principal distribution is properly a charge solely against the separate successor trust for the benefit of the recipient of such distribution in which event the only consent required would be the trustees of such successor trust except for the successor trust established for son during his lifetime all successor trusts created under agreement will have at all times a bank or trust company that is qualified to do business in state serving as trustee or co-trustee under the terms of agreement the current designation of one or more of the successor trustees of any of the proposed successor trusts contained in agreement can be revoked at any time whether before the successor trustee is acting or while the trustee is acting and shall become effective by unanimous vote of all adult members of that particular family line who approved agreement provided such persons unanimously designate a new successor trustee or trustees except in the case of r who has no lineal_descendants this power to remove and replace a successor cotrustee may only be exercised by unanimous vote of all of the adult members of a particular family line although r will reserve the right to remove and replace a trustee the trustee of r’s successor trust must always be a bank or a_trust company upon the death of the survivor of son r and t whereupon trust shall terminate the remaining assets held by each successor trust established are to be distributed per stirpes to the lineal_descendants of decedent living at that time of that lineal descendant line or branch for whose benefit each successor trust was established no adjustment is to be made for any difference in investment performance between the successor trusts and the successor trusts will not merge or be combined for purposes of distribution at the death of the survivor of son r and t if there are no living lineal_descendants within a branch of a lineal descendant’s line for whose benefit a successor trust is established the principal of that trust is to be distributed per stirpes to the living lineal_descendants of the child of decedent to which such lineal descendant line relates r does not have any lineal_descendants therefore upon her death her trust shall be distributed as referred to above among the remaining trusts in accordance with agreement the following rulings are requested by son and the income beneficiaries of the trust the proposed transaction will not cause the interest of any income_beneficiary son r t and the lineal_descendants of son q s t u v and w of the trust or any successor trust including any beneficiary serving as trustee to be includible in such beneficiary's gross_estate under sec_2033 the proposed transaction will not cause the interest of an income_beneficiary of the trust or any successor trust including any such beneficiary who serves as trustee to be includible in such beneficiary's gross_estate under sec_2036 through the proposed partition of trust will not cause the trust or any successor trust or any powers created under such trusts to be treated as being created after date for purposes of sec_2041 and sec_2514 the proposed partition of trust will not cause an income_beneficiary of the trust or any successor trust including a beneficiary serving as trustee to have a general_power_of_appointment created after date for purposes of sec_2041 and sec_2514 the proposed partition of trust into successor trusts will not cause the trustee or a beneficiary including a beneficiary who revokes the designation of a successor trustee and or appoints a successor trustee to be treated as having exercised a general_power_of_appointment created on or before date for purposes of sec_2041 and sec_2514 under the proposed partition of trust the power of an income_beneficiary who is also a successor co-trustee to distribute principal will not constitute a general_power_of_appointment under sec_2041 and sec_2514 the right of the adult members of a particular family line having more than one adult member by unanimous vote to revoke the designation of a successor trustee or trustees and to designate a new successor trustee or trustees shall not cause any such members to have a general_power_of_appointment under sec_2041 and sec_2514 the right of an adult member of a particular family line having only one adult member to revoke the designation of a successor trustee or trustees and to designate a new successor trustee or trustees shall not cause such member to have a general_power_of_appointment under sec_2041 and sec_2514 the proposed transaction will not cause an income_beneficiary of the trust or any successor trust including any beneficiary serving as trustee to have made a taxable gift_for purposes of chapter of the code the trust and any successor trust will be treated as a_trust which was irrevocable on date for purposes of b a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer gst tax regulations which remains exempt from the generation-skipping_transfer_tax and no constructive or actual addition to such trusts will result from the proposed transaction under sec_26_2601-1 or v of the gst regulations the proposed transaction will not constitute a gst and will not be subject_to the gst provisions of sec_2601 the proposed transaction will not cause the trust any successor trusts including any income_beneficiary of such trusts including a beneficiary serving as trustee to recognize any gain_or_loss from the sale_or_other_disposition of property under sec_61 or sec_1001 pursuant to sec_1015 the basis of each successor trust in each asset received from the trust will be the same as the trust’s basis in each asset pursuant to sec_1223 the holding_period of each successor trust in each asset received from the trust will include the trust's holding_period for each such asset the successor trusts will be treated as separate taxpayers under sec_643 ruling sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2033 provides that the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of his death in this case trust was created under decedent’s will on date son r t and the lineal_descendants of the deceased children of decedent have only the right to income and distributions of principal under the standard provided in paragraph v d and v e of the trust after the proposed division of trust into separate trusts the same beneficiaries will have the same rights with respect to the particular trust that is partitioned for their benefit the beneficiaries of each of the successor trusts have an interest in the income and principal of trust or the successor trusts after the partition during the lifetimes of son r and t upon the death of the last to die of son r and t the successor trusts will terminate and the principal of each trust will be distributed to the living lineal_descendants of the decedent per stipes accordingly we conclude that the proposed division of the trust into successor trusts will not cause the interest of any beneficiary of the trust or any successor trust to be includible in such beneficiary's gross_estate under sec_2033 however any property distributed to a beneficiary of a successor trust from such trust would be includible in the beneficiary’s gross_estate if the property was still held by the beneficiary at the time of the beneficiary’s death ruling sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income from the property sec_2037 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise if possession or enjoyment of the property can through ownership of such interest be obtained only by surviving the decedent and the decedent has retained a reversionary_interest in the property and the value of such reversionary_interest immediately before the death of the decedent exceed sec_5 percent of the value of such property sec_2038 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for adequate_and_full_consideration in money or money’s worth by trust or otherwise where the enjoyment thereof was subject at the date of his death to any change through the exercise of a power either by the decedent alone or in conjunction with any person to alter amend or revoke or where the decedent relinquished any such power during the 3-year period ending on the date of the decedent’s death in order for sec_2036 through to apply the decedent must have made a transfer of property or any interest therein except in the case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth under which the decedent retained an interest in or power over the income or corpus of the transferred property in the present case the beneficiaries of trust or any successor trust after the proposed division of trust into fourteen successor trusts will each have the right to the income from the property of his or her respective successor trust and the right to discretionary distributions of principal the same interest that each beneficiary had as a beneficiary under trust the proposed division of trust into fourteen successor trusts will not constitute a transfer by a beneficiary of trust or of a successor trust within the meaning of sec_2036 through since the application of requires a transfer by the decedent in order for those sections to be operative we conclude that the proposed transaction will not cause the interest of any income_beneficiary of trust or any successor trust including any income_beneficiary serving as trustee to be includible in the gross_estate of any income_beneficiary of trust or any income_beneficiary of a successor trust under sec_2036 through ruling sec_3 - sec_2041 provides that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which a general_power_of_appointment created on or before date is exercised by the decedent by will or by a disposition which is of such a nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent's gross_estate under sec_2035 to the section further provides that the failure to exercise such a power or the complete release of such a power will not be deemed an exercise thereof sec_2041 provides for the inclusion in the gross_estate of any property to which the decedent possesses at the time of his death a general_power_of_appointment created after date the section further includes in the decedent's gross_estate any property with respect to which the decedent has at any time exercised or released a general_power_of_appointment created after date by a disposition which is of such a nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent's gross_estate under sec_2035 to under sec_20_2041-1 of the estate_tax regulations a power_of_appointment created by will is in general considered created on the date of the testator's death sec_2041 provides that the term general_power_of_appointment means a power that is exercisable in favor of the decedent the decedent's_estate the decedent's creditors or the creditors of the decedent's_estate sec_2041 provides that in the case of a power_of_appointment created after date which is exercisable by the decedent only in conjunction with another person having a substantial interest in the property subject_to the power which is adverse to exercise of the power in favor of the decedent-- such power shall not be deemed a general_power_of_appointment a power is deemed to be exercisable in favor of a person if it is exercisable in favor of such person his estate his creditors or the creditors of his estate sec_2514 provides that an exercise of a general_power_of_appointment created on or before date shall be deemed a transfer of property by the individual possessing such power but the failure to exercise such a power or the complete release of such a power shall not be deemed an exercise thereof sec_2514 provides that the exercise or release of a general_power_of_appointment created after date shall be deemed a transfer of property by the individual possessing the power under sec_2041 and sec_2514 a power_of_appointment created by will executed on or before date is considered to be a power created on or before such date if the person executing the will dies before date without having republished such a will by codicil or otherwise after date a power_of_appointment created on or before date will not lose its status as a pre-date power because after date there is a change in the identity of the persons having the power to exercise it section e example provides c created a revocable_trust before date naming t as trustee and providing for payment of income to d for life with remainder to e t was given the power to pay corpus to d and the power to appoint a successor trustee if t resigns after date and appoints d as successor trustee d is considered to have a power_of_appointment created before date under sec_2041 and sec_2514 a power_of_appointment created on or before date which is exercisable by the decedent only in conjunction with another person shall not be deemed a general_power_of_appointment sec_20_2041-1 provides that a decedent’s gross_estate includes under sec_2041 the value of property in respect of which the decedent possessed exercised or released certain powers of appointment sec_20_2041-1 and b contain rules of general application that is the rules are applicable to powers of appointment created on or before date and powers of appointment created after date under sec_20_2041-1 a power in a donee to remove and discharge a trustee and appoint himself may be a power_of_appointment for example if under the terms of a_trust instrument the trustee or his successor has the power to appoint the principal of the trust for the benefit of individuals including himself and the decedent has an unrestricted power to remove or discharge the trustee at any time and appoint any other person including himself the decedent is considered as having a power_of_appointment however the decedent is not considered to have a power_of_appointment if he only had the power to appoint a successor including himself under limited conditions which did not exist at the time of his death without an unrestricted power of removal rev_rul 1995_2_cb_191 holds that a decedent who reserves the right to remove and replace a trustee who has broad discretionary powers of distribution will not be considered as having the discretionary powers of the trustee unless the decedent can appoint a trustee that is related or subordinate to the decedent under sec_672 sec_20_2041-2 provides that if a general_power_of_appointment created on or before date is partially released so that it is not thereafter a general_power_of_appointment a subsequent exercise of the partially released power is not an exercise of a general_power_of_appointment if the partial_release occurs before date in the present case decedent executed his will on date and died on date any power_of_appointment that was created in decedent’s will was created in a will executed on or before date and is considered to be a power created before such date because decedent died before date without having republished his will by codicil or other document dated after date the trustee intends to divide trust into successor trusts pursuant to the terms of agreement which incorporates the previous agreements under both the terms of trust and the terms of the successor trusts a beneficiary is entitled during his or her life to income and discretionary distributions of principal from the trust or from a successor trust the division of trust into fourteen successor trusts will not result in any change in any power created under the trust or any change in the beneficial interests rights or expectancies of any beneficiary provided for under the terms of the trust accordingly we conclude that the proposed division of trust into fourteen successor trusts will not cause trust the successor trusts and any powers created under trust to be deemed to be created after date under the terms of agreement after the death or resignation of son an income_beneficiary may serve as a cotrustee but may not serve as the sole trustee although the successor trustees will be appointed after date they will be considered to have a power_of_appointment created before date the current designation of one or more of the successor trustees of any of the proposed successor trusts contained in agreement can be revoked at any time by unanimous vote of all adult members of a particular family line however such persons must unanimously designate a new successor trustee or trustees in the case of r who has no lineal_descendants the power to remove and replace a successor cotrustee is exercisable by r without the requirement of unanimous consent of family members r however will not serve as a cotrustee in addition except for the trust created for son during son’s lifetime all successor trusts including r’s trust must have a bank or trust company that is qualified to do business in state serving as trustee or co-trustee as a cotrustee an income_beneficiary can participate in the decision to direct that principal of the successor trust be distributed to himself or herself generally any distribution of principal from a successor trust including the successor trust for son and son’s lineal_descendants may be made only with the consent of all the trustees of the successor trusts however if there is a final unappealable order by the orphan’s court of county that a principal distribution is properly a charge against a separate successor trust only the consent of the trustees of the respective successor trust would be required under trust son has a pre-date general_power_of_appointment pursuant to the terms of agreement son’s general_power_of_appointment will be partially released by virtue of the fact that the power will be exercisable only with the consent of the remaining trustees of each successor trust the partial_release of son’s original general_power_of_appointment so that it is no longer a general_power_of_appointment will not cause son’s power under agreement to treated as a post date power_of_appointment accordingly son’s power to distribute principal that will be exercisable only with the consent of the remaining trustees of each successor trust will not be a general_power_of_appointment under sec_2041 or sec_2514 unless son exercises the power see sec_20_2041-2 we conclude therefore that the proposed division of trust into successor trusts will not cause the beneficiary of trust or any successor trust including an income_beneficiary of trust who is serving as trustee to be treated as having a general_power_of_appointment created after date for purposes of sec_2041 or sec_2514 the proposed division of trust into successor trusts will not cause the trustee or a beneficiary including a beneficiary who revokes the designation of a successor trustee and or appoints a successor trustee to be treated as having exercised a general_power_of_appointment created on or before date for purposes of sec_2041 and sec_2514 under the proposed transaction with respect to the beneficiaries who serve as a cotrustee of a successor trust the power_of_appointment created before date possessed by a beneficiary cotrustee to distribute principal of a successor trust will not be a general_power_of_appointment in son’s case son’s power as a trustee to distribute principal of his successor trust will be a general_power_of_appointment only in the case of son’s exercise of the power the right of a particular family line having more than one adult member by unanimous vote to revoke the designation of a successor trustee or trustees and to designate a new successor trustee or trustees as well as the actual revocation and designation will not cause the beneficiaries to have a general_power_of_appointment within the meaning of sec_2041 and sec_2514 see sec_2041 in the case of r who has no lineal_descendants the power to remove and replace a successor cotrustee is exercisable by r alone upon partition r will not serve as trustee of her successor trust instead r’s trust will have only one trustee and that trustee will be a corporate trustee in accordance with agreement which requires all successor trusts created under agreement to have at all times a bank or trust company which is qualified to do business in state serving as trustee or co-trustee under rev_rul supra a decedent who reserves the right to remove and replace a trustee who has broad discretionary powers of distribution will not be considered as having the discretionary powers of the trustee unless the decedent can appoint a trustee that is related or subordinate to the decedent under sec_672 although r will reserve the right to remove and replace a trustee at least the succeeding trustee must always be a trustee that is not related or subordinate to r in addition any principal distribution to r may be made only with the consent of all the trustees of the successor trusts unless as discussed above there is an unappealable order requiring that the principal distribution be charged against r’s separate trust in that case only the bank or trust company serving as trustee would be required to consent we conclude therefore that the right of r who is the only member of her family line to revoke the designation of a successor trustee and to designate a new successor trustee will not cause r to have a general_power_of_appointment created before or after date under sec_2041 and sec_2514 ruling sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident under sec_2503 the term taxable_gifts means the total_amount_of_gifts made during the calendar_year less the deductions provided under sec_2522 and other sections sec_2511 provides that subject_to certain limitations the gift_tax applies whether the transfer is in trust or otherwise direct or indirect and whether the property transferred is real or personal tangible or intangible upon division of the trust into separate successor trusts each beneficiary will have the same right to income and to discretionary distributions of principal as the beneficiary had under the trust because the beneficial interests rights and expectancies of the beneficiaries of the trust are substantially the same both before and after the proposed transaction no transfer of property will be deemed to occur as a result of the proposed division accordingly we conclude that the proposed transaction will not cause any beneficiary of the trust or any successor trust including any beneficiary serving as trustee to have made a taxable gift_for purposes of the gift_tax ruling - sec_2601 imposes a tax on every generation-skipping_transfer section of the tax_reform_act_of_1986 p l vol c b and sec_26_2601-1 of the generation-skipping_transfer_tax gstt regulations provide that the tax will apply to any generation-skipping_transfer made after date section b a of the tax_reform_act_of_1986 and sec_26_2601-1 provide that the generation-skipping_transfer_tax will not apply to any generation- skipping transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of principal added to the trust after date or out of income attributable to principal so added sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gstt under sec_26_2601-1 or an exempt trust will not cause the trust to lose its exempt status sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust in the present case the trust was created and became irrevocable upon the decedent's death on date and there have been no additions made to trust after date accordingly trust is exempt from gstt under sec_26 b under the facts as presented the division of the trust into successor trusts pursuant to agreement will not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust accordingly we conclude that trust and the successor trusts will be treated as trusts which were irrevocable on date for purposes of b a of the tax_reform_act_of_1986 and which remain exempt from the generation-skipping_transfer_tax no constructive or actual addition to such trusts will result from the proposed transaction transfers to the successor trusts pursuant to the proposed transaction will not be generation-skipping transfers and will not be subject_to tax under sec_2601 ruling sec_12 sec_61 provides that gross_income includes gains derived from dealings in property sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in such section for determining loss over the amount_realized sec_1001 provides that the amount_realized from the sale_or_other_disposition of property shall be the sum of any money received plus the fair_market_value of the property sec_1001 provides that except as otherwise provided in subtitle a the entire amount of the gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized the conversion for the purpose of eliminating a survivorship feature of a joint_tenancy into a tenancy_in_common is a nontaxable_transaction likewise the severance of a joint_tenancy under a partition action pursuant to state law is a nontaxable_transaction see revrul_56_437 1956_2_cb_507 cf revrul_69_486 c b non-pro rata in-kind distribution from trust pursuant to agreement of beneficiaries is an exchange between the beneficiaries because the trustee was not authorized by the trust instrument or local law to make a non-pro rata distribution the trust will be partitioned in accordance with the state law to which it is subject under the four agreements entered into by the beneficiaries and the trustee of the trust the trust will be partitioned into successor trusts the trust will distribute its assets to each successor trust on an in-kind pro-rata basis to reflect the exact ownership_interest of each beneficiary of the trust the terms of the trust as modified by the four agreements will apply in like manner to the successor trusts notably in accordance with paragraph v e expenditures and disbursements in excess of net_income may be made from any one or all of the successor trusts or from any individual share therein upon the written consent of the combined total number of all the then acting trustees of the successor trusts in order to best accomplish the purposes of any successor trust accordingly the partition of the trust into successor trusts will not be a sale exchange or other_disposition of property of the trust and will not give rise to a realization of income to the trust under sec_61 or sec_1001 ruling sec_1015 provides that if property is acquired by a transfer in trust other than a transfer in trust by gift bequest or devise the basis shall be the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on the transfer sec_1_1015-2 provides that in the case of property acquired after date by transfer in trust other than by a transfer in trust by gift bequest or devise the basis_of_property so acquired is the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor upon such transfer under the law applicable to the year in which the transfer is made in addition the principles in sec_1_1015-1 concerning the uniform basis are applicable in determining the basis_of_property where more than one person acquires an interest in property by transfer in trust sec_1_1015-1 provides that property acquired by gift has a single or uniform basis although more than one person may acquire an interest in the property the uniform basis of the property remains fixed subject_to proper adjustment for items under sec_1016 and sec_1017 in this case sec_1001 will not apply to the proposed division of trust accordingly we conclude that the basis of the assets in the fourteen successor trusts will be the same as the basis of the assets currently held in trust ruling sec_1223 provides in part that in determining the period for which the taxpayer has held property however acquired there shall be included the period for which such property was held by any other person if under chapter of subtitle a such property has for the purpose of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in the taxpayer’s hands as it would have in the hands of such other person if a successor trust’s basis in an asset transferred to it by the trust equals the trust’s basis in that asset at the time of transfer then under sec_1223 the successor trust obtains the trust’s holding_period in that asset as noted above the basis of the assets held by the successor trusts will be the same as the assets currently held by trust accordingly under sec_1223 the holding_period of the assets in each of the successor trusts will include the holding_period of the same assets in trust ruling sec_643 provides that for purposes of subchapter_j under regulations prescribed by the secretary two or more trusts shall be treated as one trust if such trusts have substantially the same grantor or grantors and substantially the same primary beneficiary or beneficiaries and a principal purpose of such trusts is the avoidance of the tax_imposed_by_chapter_1 for purposes of the preceding sentence a husband and wife shall be treated as one person while the successor trusts will have the same grantor they will have different primary beneficiaries therefore based on the facts and representations submitted we conclude that the successor trusts will be treated as separate trusts for federal_income_tax purposes under sec_643 this ruling is directed only to the taxpayers who requested it sec_6110 of the code provides that it may not be used or cited as precedent except as specifically ruled herein we express no opinion as to the consequences of this transaction under the cited provisions of the code or under any other provisions of the code this ruling is based on the facts and applicable law in effect on the date of this letter if there is a change in material fact or law local or federal before the transactions considered in this ruling take effect the ruling will have no force or effect if the taxpayer is in doubt whether there has been a change in material fact or law a request for reconsideration of this ruling should be submitted to this office sincerely yours james f hogan assistant to the branch chief branch office of associate chief_counsel passthroughs and special industries enclosure copy of letter for sec_6110 purposes
